Citation Nr: 0212163	
Decision Date: 09/16/02    Archive Date: 09/26/02

DOCKET NO.  97-20 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than August 27, 1996 
for the assignment of a total rating for compensation 
purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.  


INTRODUCTION

The veteran had active service from July 1963 to September 
1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1997 rating decision by the RO 
that granted a total disability rating, effective August 27, 
1996.  The Board remanded this case in February 1999 for 
further development by the RO.  


FINDINGS OF FACT

1. A claim for entitlement to a total rating for compensation 
purposes based on individual unemployability was received 
on August 27, 1996.  

2. It was not factually ascertainable prior to August 27, 
1996, that the veteran was unemployable due to service 
connected disability.  


CONCLUSION OF LAW

The criteria for an effective date earlier than August 27, 
1996 for the assignment of a total rating for compensation 
purposes based on individual unemployability have not been 
met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(o)(2) 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA), was signed into 
law.  This provision was codified at 38 U.S.C.A. § 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In a March 2002 letter, the RO informed the veteran of the 
provisions of the VCAA and the relevance of this legislation 
to his current claims.  This letter advised the veteran of 
what evidence was needed to substantiate the claims and of 
what evidence he was responsible for submitting.  Moreover, 
the veteran had been informed of the pertinent law and 
regulations governing the current claim in a Statement of the 
Case dated in June 1997 and in supplemental statements of the 
case dated in August 1998 and April 2002.  

These communications served to advise him of the evidence 
needed to substantiate his claim, and there is no question as 
to who is responsible for obtaining what evidence.  In this 
regard it is further noted that the veteran was afforded a 
personal hearing in October 1998 and provided testimony 
regarding clinical evidence that he believed to be relevant 
to his current claim.  Pursuant to the Board remand of 
February 1999, the VA has undertaken to obtain this evidence 
and such has been associated with the claims folder.  After a 
review of the record it does not appear that any clinical 
evidence relevant to the veteran's current claim is 
available, but not associated with the claims folder.  

Because VA has complied with the notice requirements of the 
VCAA and since there is no known outstanding evidence, there 
is no reasonable possibility that further efforts could aid 
in substantiating the veteran's claim regarding entitlement 
to an earlier effective date for a total rating.  

Therefore, no further evidentiary development appears to be 
necessary in regard to the appellant's current claims.  In 
view of the above, the Board concludes that no further action 
is necessary to assist the appellant in substantiating the 
current claim.  The Board will therefore proceed to consider 
the merit of the issue now in appellate status on the basis 
of the evidence currently of record.  

                                                  I.  Factual 
Basis

The veteran's service medical records reveal that the veteran 
was involved in a motorcycle accident while on active duty 
and sustained injuries that included a fracture of the left 
femur, a fracture of the left radius and ulna, lacerations on 
the head, face, neck, and chest, and subluxation of the 
metacarpophangeal joint of the left thumb.  Service 
connection for the residuals of these injuries was granted by 
the RO in a rating action dated in November 1969.  A 100 
percent rating was granted under the provisions of 38 C.F.R. 
§ 4.28, effective October 1, 1969, the day following the 
veteran's discharge from service.  

In a rating action of February 1971 the RO discontinued the 
veteran's 100 percent rating under the provisions of 
38 C.F.R. § 4.28, effective December 16, 1970.  The RO 
thereafter assigned a 60 percent rating for the residuals of 
a fracture of the left femur; a 10 percent rating for a 
fracture of the left radius and ulna; and a 10 percent rating 
for scars on the chin, neck, left radius.  Noncompensable 
ratings were assigned for chest scars, subluxation of the 
left thumb, and incomplete neuropathy of the right lateral 
femoral cutaneous nerve.  The veteran's combined schedular 
rating was 70 percent and the veteran was also assigned a 
total rating for compensation purposes.  The effective date 
for all these ratings was February 17, 1970.  

After an employment questionnaire revealed that the veteran 
was working as a truck driver and, following a January 1979 
VA examination, a rating action of April 1979 reduced the 
evaluation for the veteran's left femur disability to 30 
percent disabling and reduced the veteran's combined 
schedular rating from 70 to 40 percent, effective July 1, 
1979.  The veteran's total rating based on individual 
unemployability was also terminated, effective July 1, 1979.  
In a rating decision of April 1990, the RO granted service 
connection for residuals of a bimalleolar fracture of the 
right ankle with a scar and assigned a noncompensable rating 
for this disability September 28, 1989.  

In May 1991 the veteran submitted claims for service 
connection for a heart disorder and entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  These claims were denied by the RO in a 
September 1991 rating action.  When the veteran submitted a 
timely Notice of Disagreement from this rating decision he 
was provided a statement of the case in regard to these 
claims in November 1991.  The veteran did not submit a 
substantive appeal in response to this statement of the case.  

In an April 1994 statement, the veteran requested a re-
evaluation of his service connected disabilities.  With the 
statement the veteran enclosed copies of VA clinical records 
documenting treatment in 1993-1994 primarily for complaints 
referable to the cervical spine, upper extremities and hands.  
On May 10, 1994, the veteran was noted to complain of extreme 
pain in the left shoulder that radiated down the arm.  The 
veteran left the facility before this complaint could be 
evaluated.  

In a rating decision of September 1994, the RO denied 
increased ratings for all the veteran's service connected 
disabilities.  The veteran was informed of this decision by 
letter dated in October 1994.  The veteran did not submit a 
timely Notice of Disagreement in regard to this rating 
decision.  

The veteran submitted a VA Form 21-4138 on August 27, 1996 in 
which he claimed service connection for "disc problem" and 
for heart disease as secondary to his service connected 
disabilities.  He also claimed that the reduction of his 
service connected combined rating from 70 percent to 40 
percent in the 1970s had been improper since he had not been 
given a compensation examination prior to that reduction and 
had never been informed of the reason for this reduction.  He 
believed that he should have retained his 70 percent combined 
rating from the time it was originally awarded.  On September 
27, 1996 the veteran submitted an Application for Increased 
Compensation Based on Unemployability (VA Form 21-8940).  

In a December 1996 deferred rating decision the RO noted that 
the veteran's claim for service connection for heart disorder 
had been previously denied in an unappealed rating decision 
of September 1991.  It was also noted that reduction of his 
combined service connected rating from 70 percent to 40 
percent in 1979 had been based on a January 1979 VA medical 
examination.  The veteran was informed of the above in a 
latter from the RO to the veteran dated in December 1996.  

On a VA medical examination in March 1997 the veteran 
indicated that he last work as a correctional officer and had 
not been employed since August 1994.  During the examination 
the veteran reported, essentially, that at that time, he had 
been experiencing episodes of weakness and loss of control in 
his right upper extremity and after VA neurological and 
orthopedic evaluation had been advised by VA doctor to quit 
his job.  After physical evaluation the diagnoses were 
traumatic arthritis in multiple joints, cervical arthritis 
with peripheral neuropathy, diabetes mellitus, and anxiety 
reaction.  The examiner commented, essentially, that the 
veteran had multiple inservice injuries that, combined with 
aging and progressive illness, resulted in traumatic 
arthritis.  His recurrent weakness of the right arm was 
probably due to degeneration of the cervical spine.  This in 
turn was probably the result of past injury.  It was the 
opinion of the examiner that service-connected disability, 
plus the occurrence of diabetes mellitus had rendered the 
veteran unable to perform any gainful employment.  

In a rating decision of May 1997, the RO granted service 
connection for cervical arthritis with peripheral neuropathy 
and assigned a 30 percent rating for this disability, 
effective August 27, 1996.  The veteran's combined service 
connected disability rating was increased to 60 percent, 
effective August 27, 1996.  The RO also granted a total 
rating for compensation purposes based on individual 
unemployability, effective August 27, 1996.  

During a hearing at the RO in October 1998 the veteran said 
that he was employed until 1994 as a correctional officer and 
before that as a truck driver.  He said that he was treated 
at the VA Medical Center in August 1994 at which time a VA 
physician informed him that he was unemployable.  The veteran 
believed that the physician noted this in the clinical record 
at that time.  

Pursuant to the Board remand of February 1999 the RO obtained 
VA clinical records from the VA Medical Center in Shreveport 
Louisiana for the period from January 1994 to November 1996 
and associated these records with the claims folder.  These 
records do not show any treatment in August 1994 but do 
indicate treatment for cervical spine and right upper 
extremity disabilities, diabetes mellitus, symptoms of sleep 
apnea, obesity, and a right bundle branch block during the 
periods before and after August 1994.  During June 1995 
treatment it was noted that the veteran had quit his job 
because of dizziness and black outs.  During a June 1995 
psychiatric evaluation it was noted that the veteran was 
unemployed and he was said to believe that he was 
unemployable.  Subsequent treatment for sleep apnea, diabetes 
mellitus, psychiatric symptoms and allergic rhinitis is 
indicated.  

                                                      II.  
Legal Analysis 

The law provides, in part, that the effective date of an 
evaluation and award of compensation based on a claim for an 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  However, in cases 
involving disability compensation, it can be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within one year of that date.  38 C.F.R.§ 3.400(o)(2).  

VA regulations also provide that treatment records can 
constitute an informal claim for increase.  The date of 
treatment will constitute the date of claim, if the treatment 
relates to a service-connected disability or a claim 
specifying the benefit is received within one year.  38 
C.F.R. § 3.157(a),(b).  

The evidence of record, reviewed in the preceding section of 
this decision indicates that the veteran's original grant of 
a total rating for compensation purposes was terminated by 
the RO in an unappealed rating action of April 1979.  The 
termination was based on evidence that he had become 
employed.

The veteran's subsequently claimed service connection for a 
cervical spine disability in a statement that was received on 
August 27, 1996.  A claim for a total rating for compensation 
purposes based on individual unemployability was received a 
month later, on September 27, 1996.  

A question arises as to whether the veteran's April 1994 
claim for increased evaluations constitutes an implicit claim 
for total rating based on individual unemployability.  Where 
a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) (2001) that an informal claim "identify 
the benefit sought" has been satisfied and VA must consider 
whether the veteran is entitled to a total rating for 
compensation purposes based on individual unemployability.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In 
this case the veteran did not submit evidence of 
unemployability in conjunction with the April 1994 claim.

An additional question arises as to whether the June 26, 1995 
VA mental health clinic record can be considered an informal 
claim for individual unemployability under 38 C.F.R. § 3.157.  
In that record the veteran reported that he had quit his job.  
Because the treatment was apparently for non-service-
connected conditions, the date of that treatment could not be 
the date of claim unless submitted a claim identifying the 
benefit sought within one year.  38 C.F.R. § 3.157(b)(1).  
The veteran's statement identifying his claim for individual 
unemployability was not received until more than one year 
after June 26, 1995.  Therefore the date of treatment cannot 
be accepted as the date of claim.

Even if the earlier communications could be construed as 
claims for a total rating, the first evidence of 
unemployability due to service connected disability was not 
received until the veteran's claim on September 27, 1996.  
All of the evidence prior to that date showed that he was 
either employed, or was unemployed due to non-service-
connected conditions.  Entitlement to a total rating did not 
arise prior to a showing that he was unemployable due to 
service connected disability.  The veteran has subsequently 
asserted that his unemployability arose in 1992 or 1994 due 
to service connected disability.  However, these contentions 
are contrary to the record including the veteran's 
contemporaneous statements.  

Since there is no evidence of any unadjudicated claim for a 
total rating for compensation purposes prior to August 1996 
and since there is no evidence that the veteran met the 
criteria for a total rating for compensation purposes based 
on individual unemployability during the one year period 
prior to that date, an effective date earlier than August 27, 
1996 for the grant of this benefit is not warranted.  


ORDER

Entitlement to an effective date earlier than August 27, 1996 
for the assignment of a total rating for compensation 
purposes based on individual unemployability is denied.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

